Name: Regulation (EEC) No 2110/70 of the Council of 20 October 1970 extending the period of validity of Regulation (EEC) No 19/69 on the advance fixing of the levy on imports of olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  EU finance
 Date Published: nan

 702 Official Journalof the European Communities No L 234/6 Official Journal of the European Communities 23.10.70 REGULATION (EEC) No 2110/70 OF THE COUNCIL of 20 October 1970 extending the period of validity of Regulation (EEC) No 19/69 on the advance fixing of the levy on imports of olive oil Regulation (EEC) No 19/694 of 20 December 1968 on the advance fixing of the levy on imports of olive oil , as amended by Regulation (EEC) No 2117/695 ; whereas for this reason the limit on the period of validity of that Regulation should be removed ; HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 1253/70,2 and in particular Article 16 ( 1 ) thereof; Having regard to Council Regulation No 162/66/EEC3 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Article 8 thereof; Having regard to the proposal from the Commission ; Whereas experience has demonstrated the effectiveness of the system introduced by Council The second paragraph of Article 3 of Regulation (EEC) No 19/69 is hereby repealed . Article 2 This Regulation shall enter into force on 1 November 1970 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 October 1970. For the Council The President H. D. GRIESAU 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No L 143 , 1.7.1970, p . 1 . 4 OJ No L 3, 7.1.1969, p . 2 . 5 OJ No L 271, 29.10.1969, p. 8 . 3 OJ No 197, 29.10.1966, p. 3393/66.